--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K for 7/23/10 [bonds-8k_0729.htm]
 
Exhibit 10.1
 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE.




BONDS.COM HOLDINGS, INC.


15% Promissory Note




Bridge Note No.:  1
July ___, 2010





FOR VALUE RECEIVED, Bonds.com Holdings, Inc., a Delaware corporation (the
“Company”), with its principal executive office at 529 5th Avenue, 8th Floor,
New York, New York 10017, promises to pay to the order of Bonds MX, LLC, a
Delaware limited liability company (the “Payee” or the “Holder of this Note”) or
registered assigns at the principal office of the Payee at c/o Laidlaw & Company
(UK) Ltd., 90 Park Avenue, 31st Floor, New York, New York  10016, on the earlier
of (i) October 31, 2010, and (ii)  if so elected by the Payee, upon consummation
by the Company of a merger, combination or sale of substantially all of its
assets or the purchase by a single entity or person or group of affiliated
entities or persons of more than fifty (50%) percent of the voting stock of the
Company (the “Maturity Date”), the principal amount of $400,000 (the “Principal
Amount”) in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts.
Interest on this Note shall accrue on the Principal Amount outstanding from time
to time at a rate per annum computed in accordance with Section 2 hereof and
shall be payable on the Maturity Date. Unless payment as required is made or
this Note is otherwise satisfied or retired in connection therewith, nothing in
item (ii) of this paragraph shall be construed as the consent by the holder of
this Note to any action otherwise prohibited by the terms of this Note or as a
waiver of any such prohibition.


Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds.


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees, in the event of an Event of Default
(as defined herein), to pay to the holder of this Note, on demand, all costs and
expenses (including reasonable legal fees and expenses) incurred in connection
with the enforcement and collection of this Note.


1.     No Prepayment. This Note may not be prepaid prior to the Maturity Date.


2.     Computation of Interest.

 
 

--------------------------------------------------------------------------------

 

A.     Base Interest Rate. Subject to Subsections 2B and 2C below, the
outstanding Principal Amount shall bear interest at the rate of fifteen (15%)
percent per annum.


B.     Penalty Interest. In the event that any then unpaid amount due on the
Note is not repaid on the Maturity Date, the rate of interest applicable to the
unpaid Principal Amount shall be adjusted to eighteen (18%) percent per annum
from the date of default until repayment; provided, that in no event shall the
interest rate exceed the Maximum Rate provided in Section 2C below.


C.     Maximum Rate. In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free prepayment.
All such deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.


3.     Covenants of Company. For the purposes of this Section 3, the term
“Company” shall include only Bonds.com Group, Inc. (“Group”) and Holdings.
Holdings is a wholly-owned subsidiary of Group.  The term “Company” for purposes
of this Section 3, however, shall not include Bonds.com Inc., a wholly-owned
subsidiary of Holdings and a broker/dealer registered under the Securities
Exchange Act of 1934, as amended and a member of Financial Industry Regulatory
Authority, Inc. (the “Broker/Dealer”), unless otherwise specifically noted.


A.     Affirmative Covenants. The Company covenants and agrees that, so long as
this Note shall be outstanding, it will perform the obligations set forth in
this Section 3A:


(i)     Taxes and Levies. The Company will promptly pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon the Company or upon
its income and profits, or upon any of its property, before the same shall
become delinquent, as well as all claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that the Company shall not be required to pay and
discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Company shall set aside on its books adequate reserves in accordance with
generally accepted accounting principles (“GAAP”) with respect to any such tax,
assessment, charge, levy or claim so contested;

 
 

--------------------------------------------------------------------------------

 

(ii)     Maintenance of Existence. The Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to the Company, except where the failure to comply could not reasonably be
expected to have a material adverse effect on the Company;


(iii)     Maintenance of Property. The Company will at all times maintain,
preserve, protect and keep such property material to the conduct of its business
in good repair, working order and condition, and from time to time make all
needful and proper repairs, renewals, replacements and improvements thereto as
shall be reasonably required in the conduct of its business;


(iv)     Insurance. The Company will, to the extent necessary for the operation
of its business, keep adequately insured by financially sound reputable
insurers, all property of a character usually insured by similar corporations
and carry such other insurance as is usually carried by similar corporations;


(v)     Books and Records. The Company will at all times keep true and correct
books, records and accounts reflecting all of its business affairs and
transactions in accordance with GAAP. Such books and records shall be open at
reasonable times and upon reasonable notice to the inspection of the Payee or
its agents, subject to the execution by such persons of a reasonable
non-disclosure agreement;


(vi)     Notice of Certain Events. The Company will give prompt written notice
(with a description in reasonable detail) to the Payee of:


(a)     the occurrence of any Event of Default (as defined in Section 4 hereof),
or an event of default under any document or instrument evidencing or governing
any indebtedness of the Company and the delivery of any notice effecting the
acceleration of any such indebtedness; and


(b)     the occurrence of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Company to the Payee
in writing which has been instituted or, to the knowledge of the Company, is
threatened, against the Company or to which any of its properties, assets or
revenues is subject which, if adversely determined, would reasonably be expected
to have a material adverse effect on the Company; and


(c)     any material adverse development which shall occur in any litigation,
arbitration or governmental investigation or proceeding previously disclosed by
the Company to the Payee;


(vii)     Access. The Company will grant the Holder of this Note access to
Company facilities and personnel during normal business hours and with
reasonable advance notification.  The Company will deliver to the Payee annual,
quarterly financial statements and copies of other financial and other documents
and/or information reasonably requested by the Payee; and

 
 

--------------------------------------------------------------------------------

 



(viii)     Pledge.  Holdings will enter into a pledge agreement (the “Pledge
Agreement”) with Payee pursuant to which the repayment of this Note will be
secured by a pledge of 24.9% of the issued and outstanding shares of common
stock of the Broker/Dealer, which pledge shall (a) be in form and substance
reasonably satisfactory to the Payee and the Company, and (b) be subordinate in
all respect to all secured indebtedness in existence as of the date hereof
(collectively, the “Pledge”).


B.     Negative Covenants. The Company covenants and agrees that, so long as
this Note shall be outstanding, it will perform the obligations set forth in
this Section 3B:


(i)      Liquidation, Dissolution. The Company will not liquidate or dissolve,
consolidate with, or merge into or with, any other corporation or other entity,
except that any wholly-owned subsidiary may merge with another wholly-owned
subsidiary or with the Company (so long as the Company is the surviving entity
and no Event of Default shall occur as a result thereof) unless, in connection
therewith, the Payee shall, at its election shall receive payment in full of the
Principal Amount and all accrued interest;


(ii)     Sales of Assets. The Company will not sell, transfer, exclusively lease
or otherwise dispose of, or grant options, warrants or other rights with respect
to, all or a substantial part of its properties or assets (an “Asset
Transaction”) to any person or entity;


(iii)     Redemptions. Other than with respect to the exchange offer currently
in process by the Company or any amendment, extension or replacement thereof,
(collectively, the “Exchange Offer”), the Company will not redeem or repurchase
any outstanding securities of the Company;


(iv)     Indebtedness.  Except as contemplated in the Subscription Agreement
related to the sale by the Payee of its securities (the “Subscription
Agreement”), the Company will not hereafter create, incur, assume or suffer to
exist, contingently or otherwise, any indebtedness for borrowed money except
(for avoidance of doubt) accounts payable and other current obligations incurred
in the ordinary course of business, which is not expressly subordinated in right
of payment and otherwise to the Notes.


(v)     Negative Pledge. Except for the Pledge and/or additional indebtedness of
the Company to the Payee as a result of the sale by the Company to the Payee of
additional securities of the Payee, the Company will not hereafter create,
incur, assume or suffer to exist any mortgage, pledge, hypothecation,
assignment, security interest, encumbrance, lien (statutory or other),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any financing lease) (each, a “Lien”) upon any of its
property, revenues or assets, whether now owned or hereafter acquired, except
(each of the following, a “Permitted Lien”):


(a)     Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being contested
in good faith by

 
 

--------------------------------------------------------------------------------

 

appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;


(b)     Liens of carriers, warehousemen, mechanics, materialman and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;


(c)     Liens (other than Liens arising under the Employee Retirement Income
Security Act of 1974, as amended, or Section 412(n) of the Internal Revenue Code
of 1986, as amended) incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;


(d)     judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed;


(e)     Liens in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property which do not materially
detract from its value or impair its use;


(f)     Liens arising by operation of law in favor of the owner or sublessor of
leased premises and confined to the property rented;


(g)     Liens arising from any litigation or proceeds which is being contested
in good faith by appropriate proceedings, provided, however, that no execution
or levy has been made;


(h)     Liens securing indebtedness or other obligations outstanding as of the
date hereof, and any replacement, substitution, extension, amendment or
refinancing thereof; and


(i)     deposits, letters of credit or other amounts required to be maintained
in any account of the Company, the Broker/Dealer or with any clearing firm,
introducing broker, custodian or similar party (whether required by customers,
vendors, clearing firms, introducing brokers, custodians or similar parties or
pursuant to the rules of the SEC, FINRA or any other regulatory or
self-regulatory body, including, without limitation, to satisfy minimum
regulatory capital requirements).


(vi)     Investments. The Company will not purchase, own, invest in or otherwise
acquire, directly or indirectly, any stock or other securities or make or permit
to exist any investment or capital contribution or acquire any interest
whatsoever in any other person or entity or permit to exist any loans or
advances for such purposes except for (a) investments in direct obligations of
the United States of America or any agency thereof, (b) obligations guaranteed
by the

 
 

--------------------------------------------------------------------------------

 

United States of America, (c) certificates of deposit or other obligations of
any bank or trust company organized under the laws of the United States or any
state thereof and having capital and surplus of at least $500,000,000, (d) its
ownership in Holdings and the Broker/Dealer, and (e) securities temporarily held
or carried in the ordinary course of the business of the Broker/Dealer;


(vii)     Guaranteed Indebtedness. Except for the Pledge and for any Guaranteed
Indebtedness (as defined below) with respect or related to any Permitted Liens,
the Company shall not create, incur, assume and/or permit to exist any
Guaranteed Indebtedness (as defined below) to any bank, lender, or any other
person in connection with any credit facilities extended by such creditors to
the Company and/or any of its subsidiaries, and/or in connection with any other
contracts or agreements. “Guaranteed Indebtedness” shall mean as to any person,
any obligation of such person guaranteeing any indebtedness, lease, dividend, or
other obligation of any other person in any manner, including any obligation or
arrangement of such person to (1) purchase or repurchase any such primary
obligation, (2) advance or supply funds for the purchase or payment of any
primary obligation or to maintain working capital or otherwise to maintain
working solvency or any balance sheet condition; (3) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such obligation of the ability of the Company to make payment of such
obligation; (4) protect the beneficiary of such arrangement from loss; or (5)
indemnify the owner of such obligation against loss;


               (viii)     Dividends. The Company will not accrue, declare or pay
any cash dividends or distributions, whether accrued or otherwise, on its
outstanding capital stock, provided, however, that nothing herein contained
shall prevent the Company from effecting a stock split or declaring or paying
any dividend consisting solely of shares of any class of Common Stock to the
holders of shares of such class of Common Stock and/or the Exchange Offer; and


(ix)     Subsidiaries. The Company will not make or create any direct and/or
indirect subsidiaries.


4.     Events of Default.


A.      The term “Event of Default” shall mean any of the events set forth in
this Section 4A:


(i)     Non-Payment of Obligations. The Company shall default in the payment of
the principal or accrued interest on this Note when and as the same shall become
due and payable, whether by acceleration or otherwise.


(ii)     Non-Performance of Affirmative Covenants. The Company shall default in
the due observance or performance of any material covenant set forth in
Section 3A, which default shall continue uncured for ten (10) business days
after written notice from Payee.


(iii)     Non-Performance of Negative Covenants. The Company shall default in
the due observance or performance of any covenant set forth in Section 3B, which
default shall continue uncured for ten (10) business days after written notice
from Payee.

 
 

--------------------------------------------------------------------------------

 



(iv)     Bankruptcy, Insolvency, etc. The Company shall:


(a)     generally fail or be unable to pay, or admit in writing its inability to
pay, its debts as they become due;


(b)      apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;


(c)     in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within thirty
(30) days;


(d)     permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or


(e)     take any corporate action authorizing, or in furtherance of, any of the
foregoing;


(v)     Cross-Default. The Company shall default in the payment when due
(including any applicable grace period) of any amount payable under any other
obligation of the Company for money borrowed in excess of $100,000 , which
default shall continue uncured for three (3) business days after written notice
from Payee;


(vi)     Cross-Acceleration. Any indebtedness for borrowed money of the Company
or any subsidiary in an aggregate principal amount exceeding $100,000 (1) shall
be duly declared to be or shall become due and payable prior to the stated
maturity thereof or (2) shall not be paid as and when the same becomes due and
payable including any applicable grace period;


(vii)     Judgments. A judgment which, with other such outstanding judgments
against the Company and its subsidiaries (in each case to the extent not covered
by insurance), exceeds an aggregate of $100,000, shall be rendered against the
Company or any subsidiary and, within twenty (20) days after entry thereof, such
judgment shall not have been vacated, discharged or otherwise satisfied or
execution thereof stayed pending appeal, or, within thirty (30) days after the
expiration of any such stay, such judgment shall not have been discharged or
otherwise satisfied; and

 
 

--------------------------------------------------------------------------------

 

(viii)     Pledge Agreement. The Company shall violate any material
representation, warranty, covenant, agreement or obligation set forth in the
Pledge Agreement, and such default is continuing for fifteen (15) business days
after written notice from Payee.


(ix)     The Broker/Dealer.  The Broker/Dealer is no longer permitted by any
regulatory authority to conduct its business as conducted as of the date hereof.


B.     Action if Bankruptcy. If any Event of Default described in clauses
(iv)(a) through (d) of Section 4A shall occur, the outstanding Principal Amount
of this Note and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand.


C.     Action if Other Event of Default. If any Event of Default (other than any
Event of Default described in clauses (iv)(a) through (d) of Section 4A) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Holder may, upon notice to the Company, declare all or any portion of the
outstanding Principal Amount of the Note together with interest accrued thereon
to be due and payable and any or all other obligations hereunder to be due and
payable, whereupon the full unpaid Principal Amount (or any portion thereof so
demanded), such accrued interest and any and all other such obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand, or presentment.


D.     Remedies. In case any Event of Default shall occur and be continuing, the
Payee may proceed to protect and enforce its rights by a proceeding seeking the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of this Note or to enforce any other legal or equitable rights as
such holder shall determine.


5.     Amendments and Waivers.


A.     The provisions of this Note may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
in writing by the Company and the Holder of this Note.


B.     No failure or delay on the part of the Payee in exercising any power or
right under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Payee shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.


C.     To the extent that the Company makes a payment or payments to the Payee,
and such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law,

 
 

--------------------------------------------------------------------------------

 

state or federal law, common law or equitable cause, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.


D.     After any waiver, amendment or supplement under this section becomes
effective, the Company shall mail to the Holder of this Note a copy thereof.


6.     Miscellaneous.


A.     Parties in Interest. All covenants, agreements and undertakings in this
Note binding upon the Company or the Payee shall bind and inure to the benefit
of the successors and permitted assigns of the Company and the Payee,
respectively, whether so expressed or not.


B.     Governing Law. This Note shall be governed by and construed exclusively
in accordance with the laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby agree that any
suit or proceeding arising directly and/or indirectly pursuant to or under this
instrument or the consummation of the transactions contemplated hereby, shall be
brought solely in a federal or state court located in the City, County and State
of New York. By its execution hereof, the parties hereby covenant and
irrevocably submit to the inpersonam jurisdiction of the federal and state
courts located in the City, County and State of New York and agrees that any
process in any such action may be served upon any of them personally, or by
certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense or
lack of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the party prevailing therein shall be entitled to payment
from the other party hereto of its reasonable and documented counsel fees and
disbursements in an amount judicially determined.


C.     Notices. All notices and other communications from the Company to the
Holder of this Note shall be mailed by first class, registered or certified
mail, postage prepaid, and/or a nationally recognized overnight courier service
to the address furnished to the Company in writing by the Holder of this Note.


D.     Notice of Certain Transactions. In case at any time:


(i)     The Company shall declare any dividend upon, or other distribution in
respect of, its Common Stock; or


(ii)     The Company shall offer for subscription to the holders of its Common
Stock any additional shares of stock of any class or any other securities
convertible into shares of stock or any rights to subscribe thereto; or


(iii)     There shall be any capital reorganization or reclassification of the
capital stock of the Company, or a sale of all or substantially all of the
assets of the Company, or a

 
 

--------------------------------------------------------------------------------

 

consolidation or merger of the Company with another corporation (other than a
merger with a subsidiary in which merger the Company is the continuing
corporation and which does not result in any reclassification); or


(iv)     There shall be a voluntary or involuntary dissolution; liquidation or
winding-up of the Company;


then, in any one or more of said cases, the Company shall cause to be mailed to
the Payee at the earliest practicable time (and, in any event not less than
twenty (20) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or such reorganization, reclassification, sale, consolidation, merger or
dissolution, liquidation or winding-up shall take place, as the case may be.
Such notice shall also specify the date as of which the holders of the Common
Stock of record shall participate in said dividend, distribution or subscription
rights or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up, as the case may
be.


Nothing herein shall be construed as the consent of the holder of this Note to
any action otherwise prohibited by the terms of this Note or as a waiver of any
such prohibition.


E.     Waiver of Jury Trial. THE PAYEE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.
 
F.     Payee agrees that it will keep confidential and will not disclose,
divulge, or use for any purpose (other than to monitor and enforce its rights
and benefits under this Note) any confidential information obtained from the
Company pursuant to the terms of this Note, unless such confidential information
(i) is known to the public in general (other than as a result of a breach of the
obligations in this paragraph), (ii) is or has been independently developed or
conceived by Payee without use of the Company’s confidential information, or
(iii) is or has been made known or disclosed to Payee by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that notwithstanding anything to the contrary
provided herein or elsewhere, the Payee may disclose confidential information
(x) to its attorneys, accountants, consultants, and other professionals to the
extent necessary to obtain their services in connection with monitoring and
enforcing its rights and benefits under this Note; (y) to any affiliate,
partner, member, stockholder, or wholly-owned subsidiary of Payee in the
ordinary course of business, provided, that Payee informs such person that such
information is confidential and directs such person to maintain the
confidentiality of such information; or (z) as may otherwise be required by law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.
 



   
BONDS.COM GROUP, INC.
         
By:
     
Name:
     
Title:
 


